DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-40 are pending.  Claims 1-26 and 28-34 have been withdrawn as being directed to a non-elected invention.  Claims 27 and 35-40 are under examination at this time.

Withdrawn Rejections
The rejection of claims 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to the claims to depend from non-elected claim 28.
The rejection of claim 27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/041785 (reference application) has been withdrawn in view of applicant’s amendments to the claim 27 to recite that the components are viruses. 

Claim Objections
Claim 27 is objected to because of the following informalities:  The phrases “engineered to be [H+] responsive partitions in accordance with a [H+] concentration in an organism” and “engineered to be heat responsive partitions in accordance with temperature in said organism” make no sense and should be amended for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to, inter alia, a composition comprising at least two components, wherein at least a first component selected from the group consisting of: vaccinia, lentiparticle, herpes, adenoparticle and reovirus engineered to be [H+] responsive partitions in accordance with a [H+] concentration in an organism and at least a second component selected from the group consisting of: vaccinia, lentiparticle, herpes, adenoparticle and reovirus 
	The written description rejection is made because the claims are interpreted as being drawn to a genus of a first component that partitions in accordance with an H+ concentration in an organism and a second component that partitions in accordance with temperature in said organism.
The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claims is a function for the first component (partitions in accordance with an H+ concentration) and the second component (partitions in accordance with temperature).  There is no disclosure of any complete or partial structure of either component (an engineered virus), physical and/or chemical properties of either 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of engineered viruses for the first component that partition in accordance with an H+ concentration and engineered viruses for the second component that partition in accordance with temperature.  Given that the specification has only described the function of each engineered viral component, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
s 27 and 35-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth.  Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the nature of the invention, the state of the prior art, the breadth of the claims, the amount of guidance in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, and the quantity of experimentation necessary. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
Nature of the invention.  The claims are drawn to, inter alia, a composition comprising at least two components, wherein at least a first component selected from the group consisting of: vaccinia, lentiparticle, herpes, adenoparticle and reovirus engineered to be [H+] responsive partitions in accordance with a [H+] 
	Working examples.  There are no working examples demonstrating the creation of a composition comprising a first component that partitions in accordance with an H+ concentration in an organism and a second component that partitions in accordance with temperature in said organism.
	Guidance in the specification.  As indicated in the written description rejection above, the specification does not describe a composition comprising a first viral component that partitions in accordance with an H+ concentration in an organism and a second viral component that partitions in accordance with temperature in said organism.  There is no disclosure in the specification of any complete or partial structure of either viral component, physical and/or chemical properties of either component, structure/function correlation of either component, methods of making/obtaining either component, or any combination thereof.
Accordingly, when all the aforementioned factors are considered in toto, it would require undue experimentation for one skilled in the art to make or use the claimed invention.

Response to Arguments
In the reply dated July 1, 2021, applicant argues that the specification provides support for the written description and enablement of the claimed composition.  Applicant’s arguments have been fully considered and not found persuasive. 
The specification broadly discusses “viral re-engineering” and provides examples of viruses that have mutated receptor ligands, etc.  However, there is no description of a virus (e.g., vaccinia, lentiparticle, herpes, adenoparticle or reovirus) that has been engineered to partition in accordance with an H+ concentration in an organism or partition in accordance with temperature in said organism.  There is no description of the exact structure that was changed or added to the recited viruses such that the viruses partition in accordance with an H+ concentration or partition in accordance with temperature in a subject.  There are no examples showing one of ordinary skill in the art how to make or engineer the claimed viruses such that the viruses have the desired properties.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 



Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 27, from which claim 35 depends, states that the at least two components are selected from vaccinia, lentiparticle, herpes, adenoparticle or reovirus.  Claim 35 recites that at least one of the at least two components is an inhibitor of protein expression.  Claim 35 changes the scope of the two components in claim 27 from being a viral particle to an inhibitor of protein expression.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648